Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Cancel claims 34-36.
In claim 31, line 16, insert "fiber" between "second" and "optic".

Explanation:  This application is in condition for allowance except for the presence of claims 34-36 directed to an invention non-elected without traverse.  Accordingly, claims 34-36 have been cancelled.  Furthermore, claim 31 is amended to be consistent with other parts of the claim which refer to fiber optic connectors rather than simply optic connectors.

Election
Applicant’s election without traverse of group I (claims 28-33) in the reply filed on 11 November 2021 is acknowledged.
Allowable Subject Matter
	Claims 28-33 are allowed.  The prior art of record does not disclose or suggest a fiber optic adapter having an offset between bisecting reference planes as required by claim 28 or having a structure which prevents installation of a second fiber optic connector prior to installation of a first fiber optic connector as required by claim 31, in combination with all the other recited features.

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael Stahl/Primary Examiner, Art Unit 2874